[STRADLEY RONON LOGO] Stradley Ronon Stevens & Young, LLP 1250 Conecticut Avenue, N.W., Suite 500 Washington, DC 20036-2652 Telephone 202.822.9611 Fax 202.822.0140 www.stradley.com May 20, 2016 Board of Trustees, Franklin Managed Trust Board of Trustees, Franklin Value Investors Trust One Franklin Parkway San Mateo, CA 94403-1906 Re: Agreement and Plan of Reorganization (“Plan”) made as of April 29, 2016 by and between Franklin Managed Trust (“FMT”), a statutory trust created under the laws of the State of Delaware, on behalf of its series, Franklin Rising Dividends Fund (the “Acquiring Fund”) and Franklin Value Investors Trust (“FVIT”), a statutory trust created under the laws of the State of Delaware, on behalf of its series, Franklin Large Cap Value Fund (the “Target Fund”) Ladies and Gentlemen: You have requested our opinion as to certain federal income tax consequences of the reorganization (hereinafter referred to as the “Reorganization”) of the Target Fund, which will consist of: (i)the acquisition by FMT, on behalf of the Acquiring Fund, of substantially all of the property, assets and goodwill of the Target Fund in exchange solely for full and fractional Class A, Class C, Class R, Class R6 and Advisor Class shares of beneficial interest, with no par value, of the Acquiring Fund (the “Acquiring Fund Shares”); (ii) the distribution of Acquiring Fund Shares to the holders of Class A, Class C, Class R, Class R6 and Advisor Class shares of beneficial interest, with no par value, of the Target Fund (the “Target Fund Shares”), respectively, according to their respective interest in the Target Fund in complete liquidation of the Target Fund; and, (iii) the dissolution of the Target Fund as soon as is practicable after the closing (the “Closing”). Capitalized terms not otherwise defined herein shall have the meanings assigned to them in the Plan. In rendering our opinion, we have reviewed and relied upon: (a) a copy of the executed Plan, dated as of April 29, 2016; (b) the prospectus/proxy statement provided to shareholders of the Target Fund in connection with a Special Meeting of Shareholders held on April 29, 2016; (c)certain representations concerning the Reorganization made to us by FMT, on behalf of the Acquiring Fund, and FVIT, on behalf of the Target Fund, in letters dated May 20, 2016 (the “Representation Letter”); (d) all other documents, financial and other reports and corporate minutes we deemed relevant or appropriate; and (e) such statutes, regulations, rulings and decisions as we deemed material in rendering this opinion. Board of Trustees, Franklin Managed Trust Board of Trustees, Franklin Value Investors Trust May 20, 2016 Page 2 For purposes of this opinion, we have assumed that the Target Fund on the Closing Date of the Reorganization satisfies, and immediately following the Closing Date of the Reorganization, the Acquiring Fund will continue to satisfy, the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), for qualification as regulated investment companies. Based on the foregoing, and provided the Reorganization is carried out in accordance with the applicable laws of the State of Delaware, the terms of the Plan and the statements in the Representation Letter for the Target Fund and the Acquiring Fund, it is our opinion that for federal income tax purposes: 1.
